UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 Pacific Premier Bancorp, Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Commencing on or about May 3, 2012, Pacific Premier Bancorp, Inc. sent the following letters to its registered shareholders who have not voted their shares for the Annual Meeting of Stockholders to be held on May 30, 2012. YOUR VOTE IS IMPORTANT PLEASE VOTE YOUR PROXY TODAY May 3, 2012 Dear Stockholder: According to our latest records, we have not received your voting instructions for the Annual Meeting of Stockholders of Pacific Premier Bancorp, Inc. to be held on Wednesday, May 30, 2012.Your vote is extremely important, no matter how many shares you hold. For the reasons set forth in the proxy statement, dated April 16, 2012, the Board of Directors unanimously recommends that you vote “FOR” each of the director nominees named in Proposal 1 and “FOR” Proposals 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12 and “FOR” 1 Year for Proposal 9.Please sign, date and return the enclosed proxy card as soon as possible or, alternatively, you can vote via the Internet or telephone (see the instructions below). On behalf of your Board of Directors, thank you for your cooperation and continued support. Sincerely, /s/Steven R. Gardner Steven R. Gardner President and Chief Executive Officer You may use one of the following simple methods to promptly provide your voting instructions: 1.Vote by Internet:Go to the website www.proxyvote.com.Have your 12-digit control number listed on the voting instruction form ready and follow the online instructions.The 12-digit control number is located in the rectangular box on the right side of your voting instruction form. 2.Vote by Telephone:Call toll-free (800) 776-9437.Have your 12-digit control number listed on the voting instruction form ready and follow the simple instructions. Corporate Office T714.431.4000F714.433.3000 www.ppbi.com 1600 Sunflower Avenue, 2nd Floor, Costa Mesa, California 92626 YOUR VOTE IS IMPORTANT PLEASE VOTE YOUR PROXY TODAY May 3, 2012 Dear Stockholder: According to our latest records, we have not received your voting instructions for the Annual Meeting of Stockholders of Pacific Premier Bancorp, Inc. to be held on Wednesday, May 30, 2012.Your vote is extremely important, no matter how many shares you hold. For the reasons set forth in the proxy statement, dated April 16, 2012, the Board of Directors unanimously recommends that you vote “FOR” each of the director nominees named in Proposal 1 and “FOR” Proposals 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12 and “FOR” 1 Year for Proposal 9.Please sign, date and return the enclosed proxy card as soon as possible or, alternatively, you can vote via the Internet or telephone (see the instructions below). On behalf of your Board of Directors, thank you for your cooperation and continued support. Sincerely, /s/Steven R. Gardner Steven R. Gardner President and Chief Executive Officer You may use one of the following simple methods to promptly provide your voting instructions: 1.Vote by Internet:Go to the website www.proxyvote.com.Have your 12-digit control number listed on the voting instruction form ready and follow the online instructions.The 12-digit control number is located in the rectangular box on the right side of your voting instruction form. 2.Vote by Telephone:Call toll-free (800) 454-8683.Have your 12-digit control number listed on the voting instruction form ready and follow the simple instructions. Corporate Office T714.431.4000F714.433.3000 www.ppbi.com 1600 Sunflower Avenue, 2nd Floor, Costa Mesa, California 92626
